DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/21 has been entered.
 	Claims 1-15 are pending, wherein claim 15 was newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar” in claim 1 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05(b)(III)(C).
Claim 1 recites the limitation "the injection of the ceramic material" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the phrase “the chaplet has a core” is indefinite as it is not clear how the chaplet includes a core.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govern et al (US 2007/0084582, previously cited) in view of Carozza et al (US 5,394,932).
Regarding claim 1, Govern et al teaches a method of supporting a core within a mould die (fig 3-4), the method comprising the steps of:
forming the core (casting core 76);

positioning the chaplet to contact the core to the die (fig 4, core 76 is positioned within mold 72 by chaplet 86), the core spaced away from an edge of the mould die (fig 3-4 shows core is spaced apart from surface of mold, paragraph [0027]);
wherein the core and the chaplet are two pieces of structure (fig 4, paragraph [0028], chaplet is a freestanding element separate from the casting core).
Govern et al is quiet to the core being a soluble core, which is made of a ceramic material with a soluble insert that is placed into a mold before the injection of the ceramic material.  Govern et al is also quiet to the chaplet being formed of a ceramic material that has similar physicochemical properties to the soluble core, and that the core and chaplet are made of different materials.
Carozza et al teaches an improved core for investment casting of hollow products such as gas turbine blades (col 2 lines 35-43).  The composite core includes first and second core parts 112 and 114 (fig 3,4A-4B, col 4 lines 45-60).  A first part (112) of a first ceramic material (col 5 lines 40-66, material selected to have good leachability (thus being soluble)) is inserted in a die (col 9 lines 35-50), and a second ceramic material is loaded into the remaining space of the die (col 9 lines 35-50), such as by injection moulding (col 10 lines 5-20).  The first material may be a mixture of silica, zircon, and alumina in proportions of about 84 wt%/ 10 wt%/ 6 wt% (col 5 lines 40-66) selected to have good leachability characteristics (col 5 lines 40-66) and that the second ceramic material can be the same as the first material, except with a larger characteristic grain size (col 6 lines 20-56).
It would have been obvious to one of ordinary skill in the art to modify the core of Govern et al, so as to be a composite core formed from first and second ceramic parts, wherein the second part is 
Note that in said combination as described above, the chaplet may be formed of quartz or a ceramic (Govern), whereas the core is formed from a ceramic material mixture including silica, zircon, alumina, in proportions of about 84 wt% / 10 wt%/ 6 wt%.
The limitation of the chaplet having similar physicochemical properties to the soluble core is met.  For example, both the chaplet and the core have a similar composition (ceramic, including silica) and both have melting points above the melting point of the metal to be cast.

Regarding claims 2-3, the combination teaches the chaplet comprises a refractory material such as silica (Govern, paragraph [0028], quartz or ceramic or other material that does not melt or dissolve during metal casting).

Regarding claim 13, the combination teaches the method for use in the production of vanes, blades, or seals for gas turbine engines (Govern, paragraph [0001], hollow airfoil such as gas turbine blade, Carozza, abstract, turbine engine blade).



	Regarding claim 15, the combination is quiet to the similar physicochemical properties means that physical properties are within 20% of each other.
	However, as the compositions of the chaplet (quartz) and the core (84% silica) are similar (within 20%), one of ordinary skill in the art would presume the physical properties to be to similar (fall within 20% of each other) as well.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP 2112.01(I).

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govern as modified by Carozza as applied to claim 1 above, and further in view of Huang (US 5,950,705, previously cited).
Regarding claim 4, the combination is quiet to the chaplet is adhered to a surface of the soluble insert or the die using glue.
Huang teaches a method of casting a turbine bucket including a shell mold maintained stably positioned and spaced from a core by at least one preformed spacer device (abstract), wherein the preformed spacer device is formed of ceramic materials (abstract).  Huang additionally teaches that the preformed ceramic spacer device can be joined together with glues, col 5 lines 25-35.
In view of the teachings of Carozza who recognizes the use of adhesives for mechanical joining of the ceramic core parts (col 8 lines 30-55), and Huang who teaches glue for joining the parts of the ceramic spacer device, it would have been obvious to one of ordinary skill in the art to adhere the 

Regarding claim 5, the combination would further suggest the chaplet is adhered to the surface of the soluble insert by contacting the chaplet with the surface of the soluble insert and melting either the surface of the chaplet or of the soluble insert (Huang, col 5 lines 25-35, preformed ceramic spacer device can be formed from separate and distinct components which are joined together by welding, Carozza, col 8 lines 30-55, thermal bond such as heating core parts having thermoplastic binder, would have been obvious to weld to the core so that the spacer can better support the core).

Regarding claim 6, the combination suggests the chaplet is adhered to the die by contacting the chaplet with the die and melting either the surface of the chaplet or the surface of the die where the chaplet is to be contacted (Huang, col 5 lines 25-35, preformed ceramic spacer device can be formed from separate and distinct components which are joined together by welding, Carozza, col 8 lines 30-55, thermal bond such as heating core parts having thermoplastic binder, would have been obvious to weld to the die so that the spacer can better support the core).

Regarding claims 7-8, Govern as modified by Carozza is quiet to the chaplet being mounted using location features on the die.
Huang teaches a method of casting a turbine bucket including a shell mold maintained stably positioned and spaced from a core by at least one preformed spacer device (abstract), wherein the preformed spacer device is formed of ceramic materials (abstract).  Huang teaches the core may include depressions 101 for relatively stable positioning of the ceramic spacer device (col 8 lines 35-45), or that 
It would have been obvious to one of ordinary skill in the art to mount the chaplet of Govern using location features on the die, such as depressions conforming to the shape of the chaplet, so as to stably position the ceramic spacer device.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govern as modified by Carozza as applied to claim 1 above, and further in view of Miller, Jr et al (US 4,093,017, previously cited).
Regarding claims 9-12, the combination of Govern et al as modified by Carozza discloses that the chaplet may be formed of quartz, a ceramic, or other material that does not melt or dissolve during the metal casting (Govern, paragraph [0028]), but is quiet to the specific composition of the chaplet and its properties, such as having a bulk density in the range of around 1.3-2.5 g/cc (claim 9), a porosity of around 20-40% (claim 10), made of silica in the range of around 30-98% weight (claim 11), and the material used to form the chaplet comprises a binder in a range of around 10-25% weight (claim 12).
	Miller Jr. et al teaches a core for high-temperature directional solidification casting, such as for turbine airfoils (col 1 lines 5-41).  The core composition and firing procedure are controlled to provide a core of the desired density and size and regulated to maintain very close tolerances when the core is formed by injection moulding (col 13 lines 58-68).  Exemplary compositions are shown having bulk densities of 1.53 or 1.52 g/cc (col 20 lines 45-55).  The core composition is selected to provide the core with a porosity of 20 to 40 volume percent (col 13 lines 58-68).  The composition includes fused silica in about 64-70 wt% (col 18 lines 65-68), 3-10% by weight organic binder, and 0-10% by weight high temperature binder (col 19 lines 1-10).  Miller Jr. et al’s cores are porous and leachable with exceptional 
	It would have been obvious to one of ordinary skill in the art, to form the quartz or ceramic chaplet of Govern to include the composition and firing procedure of Miller Jr. et al, so as to result in having the claimed bulk density, porosity, and composition of silica and binder, as Miller Jr. et al recognizes the composition provide properties such as being porous and leachable with exceptional thermal stability which will function effectively and resist sagging and distortion at high temperatures.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  MPEP 2144.07.  Note that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05(I).

Response to Arguments
Applicant's arguments filed 12/09/21 have been fully considered but they are not persuasive.
Applicant argues that the term “similar physicochemical properties” is clear in view of at least paragraph [0030] and [0032] of the originally filed application.  The examiner disagrees.  Although, the specification discloses that similarities “could mean” that physical properties are within 20% of each other, the language of the specification is not an explicit definition of similar and the open ended language renders the definition of “similar” in the claim indefinite, as it unclear whether properties which are 30%, or 40%, or 50%, etc, would still be considered similar.
Applicant argues, with respect to Huang, that the different ceramic materials do not result in a soluble core. In particular, applicant first argues Huang is quiet to placing a soluble insert into a mold 
Secondly, applicant argues that the term soluble insert or core is well known in the art, and the material formed is typically a ceramic material formed with a binder soluble in a particular solvent.  It is noted that applicant’s claims do not require a specific binder.  Applicant’s specification describes, in paragraph [0030], that the soluble core can be removed by “leaching the core material away by dissolving it in an appropriate solvent.  The solvent can be for example sodium hydroxide or potassium hydroxide, or any other suitable solvent as would be apparent to the person skilled in the art.”  Note that in the previous rejection, Huang discloses that the ceramic spacer device can be leached (col 9 lines 24-36), thus describing that the component can similarly be dissolved in an appropriate leaching solvent.  In the rejections above, Carozza discloses that the ceramic material utilized for part 112 is selected to have good leachability characteristics (col 5 lines 40-55) and the material for part 114 can be the same or different composition, just larger grain sizes (col 6 lines 40-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735